PER CURIAM.
Appellant appeals the denial of his motion to vacate under Rule 3.850 F.R.Cr.P., 33 F.S.A. In his motion appellant alleged that he had not been advised of the maximum sentence which could be imposed upon him and therefore could not have freely, voluntarily and understandingly entered his plea of guilty.
The learned trial judge, who should be commended for the manner in which he *45pursues his duties, held an evidentiary hearing on appellant’s motion to vacate. The transcript of the evidentiary hearing shows that appellant was advised of the possible maximum sentence through his attorney and that his guilty plea had been entered freely, voluntarily and with complete understanding of the consequences. Therefore, the order appealed is
Affirmed.
PIERCE, C. J., and HOBSON and Mc-NULTY, JJ., concur.